Fourth Court of Appeals
                                       San Antonio, Texas
                                   MEMORANDUM OPINION
                                           No. 04-14-00183-CR

                                    Alexander Michael FRANKLIN,
                                              Appellant

                                                  v.
                                             The STATE of
                                          The STATE of Texas,
                                                Appellee

                      From the 290th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2013CR9307
                            Honorable Raymond Angelini, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: May 28, 2014

DISMISSED

           On April 9, 2014, we notified the appellant that the trial court’s certification in this appeal

states that “this criminal case is a plea-bargain case, and the defendant has NO right of appeal.”

Additionally, the clerk’s record contains a written waiver signed by the appellant pursuant to which

he entered a plea of nolo contendere. The trial court’s judgment also shows that there was a plea

bargain agreement, and the punishment assessed did not exceed the punishment recommended by

the prosecutor and agreed to by the defendant. Therefore, the trial court’s certification accurately

reflects that this criminal case is a plea-bargain case. See TEX. R. APP. P. 25.2(a)(2).
                                                                                      04-14-00183-CR


       In our April 9, 2014 order, we warned the appellant that “[this] appeal must be dismissed

if a certification that shows the defendant has the right of appeal has not been made part of the

record under these rules.” See id. R. 25.2(d). We ordered that this appeal would be dismissed

pursuant to Rule 25.2(d) unless the appellant caused an amended trial court certification to be filed

by May 9, 2014 that showed the appellant has the right of appeal. See id. R. 25.2(d), 37.1; see also

Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006); Daniels v. State, 110 S.W.3d 174,

176 (Tex. App.—San Antonio 2003, no pet.). No response was filed. Accordingly, we dismiss

this appeal.

                                                  PER CURIAM

DO NOT PUBLISH




                                                -2-